Title: To John Adams from Thomas Barnes, 27 August 1778
From: Barnes, Thomas
To: Adams, John


     
      Sir
      Paris Augst. 27th. 1778
     
     This day have had the pleasure of receiving Your much desired and welcome letter. Have also Received the feavour asked of 5 guineas which I greatfully Acknowledge. At the same time am sensible My letter to Doctr. Franklin deserves depricating Against as it was Imperfect in every particular. Now when to late I am sensible of my eror. However it is not my natural desire to adress a Gentleman of his qualtetys in an Improper Manner. It happens to be so, therefore beg it may be ad’apted to my bad state of he’lth, and my not Being aversed with the rules You have laid down in Your letter. My not letting Doctr. Franklin know where I lodged was Certainly a great mistake in me. All this I hope he will Excuse and Adapt it to the Above reason which I hope will suffice. Now I am supplyed as far as may be Requisite for which I am much Intebted And shall allways consider myselfe vastly obligated To the present Commissioners in Consiquence thereof. As to Mr. Leger and Captain Murph whom You mention they are gone to Nantz as they have Proceeded from hence last Thirsday Night. The Notes You have sent I have Signed and sent them by Your Young Man. I now mean to proceed to Nantz from thence to Boston as quick as possible where I shall have an Apportunity of seeing some of your Conexions there and there abouts, where I thinke I Can with Justice say you merrit the good Appinion of Your Countrymen in general. Your time is presious Therefore wont Incroach any farther. Therefore beg Leave to be with Submission Your friend and Humble Servt. Adue,
     
      Thomas Barnes
     
    